      Case: 1:21-cv-02342 Document #: 1 Filed: 04/30/21 Page 1 of 7 PageID #:1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

JUAN D. GONZALEZ,          )
                           )
                Plaintiff, )                          1:21-cv-02342
                           )
     v.                    )
                           )
FIRST ADVANTAGE BACKGROUND )
SERVICES CORP.,            )
                           )
                Defendant. )

                                           COMPLAINT

       NOW COMES the plaintiff, JUAN D. GONZALEZ, by and through his attorneys,

SMITHMARCO, P.C., and for his complaint against FIRST ADVANTAGE BACKGROUND

SERVICES CORP., the plaintiff states as follows:


                               I.      PRELIMINARY STATEMENT

       1.      This is an action for actual and statutory damages for violations of the Fair Credit

Reporting Act, 15 U.S.C. §1681, et. seq.


                                II.     JURISDICTION & VENUE

       2.      Jurisdiction arises under the Fair Credit Reporting Act (hereinafter “FCRA”), 15

U.S.C. §1681, et. seq., and pursuant to 28 U.S.C. §1331 and 28 U.S.C. §1337.

       3.      Venue is proper in this district pursuant to 28 U.S.C. §1391(b).


                                           III.   PARTIES

       4.      JUAN D. GONZALEZ, (hereinafter, “Plaintiff”) is an individual who was at all

relevant times residing in the City of Streamwood, County of Cook, State of Illinois.



                                                  1
       Case: 1:21-cv-02342 Document #: 1 Filed: 04/30/21 Page 2 of 7 PageID #:2




           5.    At all relevant times, Plaintiff was a “consumer” as that term is defined by 15

U.S.C. §1681a(c).

           6.    FIRST ADVANTAGE BACKGROUND SERVICES CORP., (hereinafter,

“Defendant”), is a business entity that provides employment screening services to various third-

parties.

           7.    Defendant has its principal place of business located at 1 Concourse Parkway NE,

Atlanta, GA.      Defendant conducts business by providing background checks to employers

throughout the state of Illinois.

           8.    At all relevant times Defendant was a “person” as that term is defined by 15 U.S.C.

§1681a(b).

           9.    At all relevant times Defendant was a “consumer reporting agency” as that term is

defined by 15 U.S.C. §1681a(f).

           10.   At all relevant times, Defendant was acting by and through its agents, servants,

and/or employees, who were acting within the course and scope of their agency or employment,

and under the direct supervision and control of Defendant.


                                       IV.     ALLEGATIONS

           11.   At all relevant times, “background reports” as alleged in this pleading are

“consumer reports” as that term is defined by 15 U.S.C. §1681a(d).

           12.   Among other things, the FCRA regulates the collection, maintenance and

disclosure of consumer credit report information by consumer reporting agencies.

           13.   Among other things, Defendant sells consumer reports to employers who wish to

screen job applicants.




                                                  2
       Case: 1:21-cv-02342 Document #: 1 Filed: 04/30/21 Page 3 of 7 PageID #:3




       14.     Some of the consumer reports Defendant sells to employers contain information

regarding a job applicant’s criminal arrest and conviction history.

       15.     When a consumer reporting agency prepares a consumer report, it is required by

the FCRA to follow reasonable procedures to assure maximum possible accuracy of the

information concerning the individual about whom the report relates.

       16.     As a consumer reporting agency, when it prepares a consumer report, Defendant is

required to follow reasonable procedures to assure maximum possible accuracy of the information

concerning the individual about whom the report relates.

       17.     On or about April 15, 2021, Plaintiff applied for a position of employment with

FEDEX GROUND PACKAGE SYSTEM (hereinafter, “FEDEX”).

       18.     Subsequent to submitting his application of employment to FEDEX, Plaintiff had

an interview with a representative from FEDEX.

       19.     On or about April 16, 2021, subsequent to Plaintiff’s interview with FEDEX,

FEDEX offered Plaintiff a position of employment; said offer was contingent upon Plaintiff

successfully passing a background screening.

       20.     As part of its routine background check on its prospective employees, FEDEX

requested that Defendant provide information regarding, among other things, the character and

general reputation of Plaintiff.

       21.     On or about March 27, 2014, Defendant prepared and sold a consumer report to

FEDEX, purportedly regarding the character and general reputation of Plaintiff.

       22.     The aforementioned consumer report contained public record information that

indicated that Plaintiff had been convicted of Aggravated Unlawful Use of a Firearm.




                                                 3
      Case: 1:21-cv-02342 Document #: 1 Filed: 04/30/21 Page 4 of 7 PageID #:4




       23.     Concurrent with the furnishing to FEDEX of a consumer report regarding Plaintiff

that contained public record information that was likely to have an adverse effect on Plaintiff’s

ability to obtain employment, Defendant was under an obligation to provide notice to Plaintiff of

the fact that public record information was being reported about Plaintiff, and further provide

notice to Plaintiff of the name and address of the person to whom such information was being

reported.

       24.     Despite the furnishing to FEDEX of a consumer report regarding Plaintiff that

contained public record information that was likely to have an adverse effect on Plaintiff’s ability

to obtain employment, Defendant failed to concurrently provide notice to Plaintiff that public

record information was being reported about Plaintiff.

       25.     Despite the furnishing to FEDEX of a consumer report regarding Plaintiff that

contained public record information that was likely to have an adverse effect on Plaintiff’s ability

to obtain employment, Defendant failed to concurrently provide Plaintiff with the name and

address of the person to whom such information was being reported.

       26.     Alternatively, Despite the furnishing to FEDEX of a consumer report regarding

Plaintiff that contained public record information that was likely to have an adverse effect on

Plaintiff’s ability to obtain employment, Defendant failed to maintain strict procedures designed

to ensure that the public record information it reported to FEDEX about Plaintiff was current and

complete.

       27.     Despite its obligations pursuant to the FCRA, Defendant has been reporting

derogatory and inaccurate statements and information relating to Plaintiff and Plaintiff’s character

and general reputation to third parties (hereinafter the “inaccurate information”).




                                                 4
      Case: 1:21-cv-02342 Document #: 1 Filed: 04/30/21 Page 5 of 7 PageID #:5




       28.     The inaccurate information of which Plaintiff complains is putative convictions for

Aggravated Unlawful Use of a Firearm.

       29.     Plaintiff has never been arrested, tried or convicted of any of the offenses that

appeared in the background report prepared by Defendant.

       30.     Specifically, Plaintiff asserts that Defendant mismatched criminal background

history with another individual named Juan Gonzalez, that he is not said individual, and that he

has never been convicted of the offenses as reported by Defendant.

       31.     Despite the foregoing, Defendant has disseminated consumer reports containing the

aforesaid inaccurate information to various third-parties, including FEDEX.

       32.     The inaccurate information negatively reflects upon Plaintiff and Plaintiff’s

character and general reputation.

       33.     The background reports have been and continue to be disseminated to various

persons and potential employers, both known and unknown.

       34.     As of the result of the inaccurate information reported by Defendant to FEDEX,

Plaintiff was not offered the position of employment.

       35.     Despite its obligations to comply with the FCRA, Defendant prepared and sold a

report purporting to contain information regarding Plaintiff’s character and general reputation yet

said report contained information regarding an unknown third party that did not have the same

address as Plaintiff and did not have the same middle initial as Plaintiff, and upon information and

belief, a host of other personal identifying information.

       36.     Defendant failed to follow reasonable procedures to assure the maximum possible

accuracy of the information it reported about Plaintiff to FEDEX and other unknown third parties.

       37.     Plaintiff has been damaged, and continues to be damaged, in the following ways:




                                                 5
       Case: 1:21-cv-02342 Document #: 1 Filed: 04/30/21 Page 6 of 7 PageID #:6




               a. Temporary loss of employment opportunity;

               b. Emotional distress and mental anguish associated with having incorrect
                  derogatory personal information transmitted about Plaintiff to other people both
                  known and unknown;

       38.     At all times pertinent hereto, the conduct of Defendant, as well as that of its agents,

servants and/or employees, was malicious, intentional, willful, reckless, and in grossly negligent

disregard for federal and state laws and the rights of Plaintiff herein.

       39.     Pursuant to 15 U.S.C. §1681n and 15 U.S.C. §1681o, Defendant is liable to Plaintiff

for engaging in the following conduct:

               a. willfully and negligently failing to employ and follow reasonable procedures to
                  assure maximum possible accuracy of Plaintiff’s credit report, information and
                  file, in violation of 15 U.S.C. §1681e(b).

               b. willfully and negligently failing to provide, concurrent with the furnishing of a
                  consumer report regarding Plaintiff to a prospective employer that contained
                  public record information that was likely to have an adverse effect on Plaintiff’s
                  ability to obtain employment, notice to the consumer Plaintiff of the fact that
                  public record information was being reported about Plaintiff, and failing to
                  provide notice to Plaintiff of the name and address of the person to whom such
                  information was being reported in violation of 15 U.S.C. §1681k(a)(1).

               c. willfully and negligently failing to maintain procedures designed to ensure that
                  the reporting of public record information, which was likely to have an adverse
                  effect on a Plaintiff’s ability to obtain employment, was current and complete,
                  in violation of 15 U.S.C. §1681k(a)(2).


       40.     The conduct of Defendant was a direct and proximate cause, as well as a substantial

factor, in bringing about the injuries, damages and harm to Plaintiff that are outlined more fully

above and, as a result, Defendant is liable to Plaintiff for the full amount of statutory, actual and

punitive damages, along with the attorneys’ fees and the costs of litigation, as well as such further

relief, as may be permitted by law.




                                                  6
      Case: 1:21-cv-02342 Document #: 1 Filed: 04/30/21 Page 7 of 7 PageID #:7




                                      V.      JURY DEMAND

       41.     Plaintiff hereby demands a trial by jury on all issues so triable.


                                   VI.     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, JUAN D. GONZALEZ, by and through his attorneys,

respectfully prays for Judgment to be entered in favor of Plaintiff and against Defendant as follows:

               a.      All actual compensatory damages suffered;

               b.      Statutory damages of $1,000.00;

               c.      Punitive damages;

               d.      Plaintiff’s attorneys’ fees and costs; and,

               e.      Any other relief deemed appropriate by this Honorable Court.


                                                              Respectfully submitted,
                                                              JUAN D. GONZALEZ

                                                       By:     s/ David M. Marco
                                                               Attorney for Plaintiff

   Dated: April 30, 2021

   David M. Marco
   IL Bar No. 6273315/FL Bar No. 125266
   SMITHMARCO, P.C.
   55 W. Monroe Street, Suite 1200
   Chicago, IL 60603
   Telephone: (312) 546-6539
   Facsimile:    (888) 418-1277
   E-Mail:       dmarco@smithmarco.com




                                                  7
